Citation Nr: 1604480	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma, including whether the Veteran is entitled to a total disability rating based upon individual unemployability (TDIU) due to bronchial asthma.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from December 1962 to December 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.

The Board observes the Veteran's request within his substantive appeal for a Travel Board hearing in this case, however, he later withdrew that request and asked the Board to proceed with his claim.

The record before the Board consists of the Veteran's electronic records within both Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

During the pendency of the appeal related to the rating for bronchial asthma, the Veteran filed a claim for a total rating based upon individual unemployability (TDIU).  He contends he is unemployable due to his bronchial asthma, which is his single service-connected disability.  The RO denied the claim in a separate April 2015 rating decision, and the Veteran filed a notice of disagreement.  However, according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the Veteran's only currently service-connected disability is the bronchial asthma at issue in this appeal.  Accordingly, the Board has jurisdiction over the TDIU component of the claim as well.  The Veteran has indeed filed a VA Form 21-8940.  He, however, was not afforded appropriate notice in response to the TDIU component of the claim, to include notice of what is required to establish the TDIU claim on an extra-schedular basis.  Such notice is required before the Board decides the Veteran's appeal.

Further, the most recent VA examination in April 2013 was related to the severity of the underlying bronchial asthma, but did not consider the impact of the disability on the Veteran's employability.  Therefore, further development to afford the Veteran an appropriate examination or examinations is required.  A VA examiner should assess the severity of the Veteran's bronchial asthma and its impact on the Veteran's ability to obtain and maintain substantially gainful employment.

Finally, it appears that the Veteran receives regular treatment at the VA Medical Center in Atlanta, Georgia.  The Veteran's clinical records dated through February 2013 are of record.  Updated treatment records should be obtained from this facility in light of the remand.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide appropriate notice in response to the TDIU component of the Veteran's claim for an increased rating, to include notice of how to establish a TDIU on an extra-schedular basis.

2.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to treatment of bronchial asthma during the period of the claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Once the record is complete to the extent possible, afford the Veteran a VA examination(s) by an examiner(s) with sufficient expertise to determine the current severity of the Veteran's bronchial asthma, as well as the impact the disability has on the Veteran's employability.

In addition to assessing the severity of the bronchial asthma, the examiner should be directed to express an opinion concerning the effects of the bronchial asthma on the Veteran's ability to function in an occupational setting, to include an opinion as to whether the symptoms of the bronchial asthma would preclude the Veteran from obtaining or maintaining any form of substantially gainful employment.    

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal, to include the TDIU component of the claim.  If the benefits sought are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




